              UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF WISCONSIN

 UNITED STATES OF AMERICA,

                      Plaintiff,
                                                    Case No. 20-CR-32-2-JPS
 v.

 SILENA WASHINGTON,
                                                                   ORDER
                      Defendant.


       On February 11, 2020, the grand jury returned an indictment, in

which it charged Defendant with possession with intent to distribute a

controlled substance and possession of firearms in furtherance of drug

trafficking in violation of 21 U.S.C. §§ 841(a)(1), 841(b)(1)(C) and 18 U.S.C.

§§ 2, 924(c)(1)(A)(i). (Docket #1). On September 11, 2020, the government

also charged Defendant, by way of a one-count information, with the

knowing possession of a mixture and substance containing a controlled

substance in violation of 21 U.S.C. § 844(a). (Docket #25). On September 11,

2020, the parties entered into a plea agreement as to the Count One of the

Information. (Docket #26). Thus, Defendant has waived her right to

prosecution by indictment with regard to Count One of the Information.

       The parties appeared before Magistrate Judge William E. Duffin on

September 30, 2020 to conduct a plea colloquy pursuant to Federal Rule of

Criminal Procedure 11. (Docket #29). Defendant entered a plea of guilty as

to Count One of the Information. (Id.) After cautioning and examining

Defendant under oath concerning each of the subjects mentioned in Rule

11, Magistrate Judge Duffin determined that the guilty plea was knowing

and voluntary, and that the offense charged was supported by an



  Case 2:20-cr-00032-JPS Filed 11/10/20 Page 1 of 2 Document 35
independent factual basis containing each of the essential elements of the

offense. (Docket #30).

       On September 30, 2020, Magistrate Judge Duffin filed a Report and

Recommendation with this Court, recommending that: (1) Defendant’s plea

of guilty be accepted, (2) a pre-sentence investigation be conducted and

report prepared, and (3) Defendant be adjudged guilty, and sentence be

imposed accordingly. (Id. at 2). Pursuant to General Local Rule 72(c), 28

U.S.C. § 636(b)(1)(B), and Federal Rule of Criminal Procedure 59(b), the

parties were advised that written objections to that recommendation, or any

part thereof, could be filed within fourteen days of the date of service of the

recommendation. (Id.) To date, no party has filed such an objection. The

Court has considered Magistrate Judge Duffin’s recommendation and,

having received no objection thereto, will adopt it.

       Accordingly,

       IT IS ORDERED that Magistrate Judge William E. Duffin’s Report

and Recommendation (Docket #30) be and the same is hereby ADOPTED.

       Dated at Milwaukee, Wisconsin, this 10th day of November, 2020.

                                   BY THE COURT:




                                   J.P. Stadtmueller
                                   U.S. District Judge




                            Page 2 of 2
  Case 2:20-cr-00032-JPS Filed 11/10/20 Page 2 of 2 Document 35
